1 Reported in 201 N.W. 631.
This is a proceeding, by habeas corpus, instituted by Mendel Silver and Ethel Silver, husband and wife and natural parents of Mary Jane Silver, now of the age of about 6 years, against Mike Silver and Florence Silver, his wife, over the custody of said minor child.
This matter came before the district court of Hennepin county, upon the petition of the parents, and the child was awarded to their custody. The matter comes to this court by appeal. A referee was appointed who duly took and reported the testimony offered. Having heard the respective parties, through their counsel, and having considered the evidence so taken and reported, and being of the opinion that the welfare of said minor child will be best served by restoring her to the custody of her father and mother, who are fit and proper persons to have her custody and care, and that, as a matter of law, they are entitled to her custody and care,
It is ordered that the custody and care of said Mary Jane Silver, a minor of the age of about 6 years, be and is hereby awarded to the respondents, Mendel Silver and Ethel Silver, her natural father and mother. *Page 533